Case: 14-12626   Date Filed: 06/21/2016   Page: 1 of 23


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 14-12626
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 5:13-cr-00013-RS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

VERSIAH M. TAYLOR,
TRACY L. COLLIER,

                                                        Defendants-Appellants.

                       ________________________

               Appeals from the United States District Court
                   for the Northern District of Florida
                      ________________________

                              (June 21, 2016)

Before ED CARNES, Chief Judge, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-12626     Date Filed: 06/21/2016    Page: 2 of 23


      We send criminals to prison to show them the error of their ways. But some

are not so easily deterred, and more than a few even persist in committing crimes

while confined. Tracy Collier is one. Between September 2011 and August 2012,

while locked up at Okaloosa County Correctional Facility, he and his co-

conspirator, Versiah Taylor, engaged in what is known as a prison tax fraud scam.

When authorities uncovered the scheme, they charged Collier and Taylor with

conspiring to defraud the government, tax fraud, wire fraud, and aggravated

identity theft. A jury convicted both men and a judge imposed substantial

sentences on them. This is their consolidated appeal.

                I.     FACTS AND PROCEDURAL HISTORY

      From September 2011 through August 2012, Taylor and Collier participated

in a prison tax fraud scam. Collier, an inmate at Florida’s Okaloosa County

Correctional Institution, stole other inmates’ personal identifying information

(“identifying information”) — chiefly names, birth dates, and social security

numbers — and mailed it to Taylor, who was on the outside. The defendants went

to some lengths to conceal their activities. For instance, instead of addressing his

letters to Taylor, Collier often used Taylor’s aliases. Even more creatively, to

sneak the stolen identifying information past prison mail screeners, Collier

camouflaged it in phony legal case citations or phone numbers. When Taylor

received Collier’s letters, he and his girlfriend, Joshca Hall, decoded the citations


                                           2
              Case: 14-12626     Date Filed: 06/21/2016   Page: 3 of 23


and used the stolen identifying information to electronically file fraudulent tax

returns and obtain tax refunds to which they were not entitled. Collier and Hall

arranged for the refunds to be directly deposited on prepaid debit cards to which

they had access and from which they would withdraw the funds.

      Collier was not Taylor’s only source of identifying information. Hall

testified at trial, for example, that she and Taylor formed a sham legal research

company called Pro Se Networking Assistance, LLC, and that inmates seeking the

company’s services sent Taylor forms containing their identifying information,

which he then used to file fraudulent tax returns. Hall also testified that she and

Taylor marketed to inmates the services of another phony company, called

Panhandle Express; that the inmates who sought its services sent Taylor forms

containing their identifying information; and that he used that identifying

information to file still more fraudulent returns.

      In its entirety, the scheme involved the filing of at least 76 fraudulent tax

returns collectively claiming more than half a million dollars in refunds. The IRS

issued $107,422 in refunds before its agents caught on. The defendants were

indicted for conspiring to defraud the government, tax fraud, wire fraud, and

aggravated identity theft. During their six-day trial a lot of evidence was presented

against them. The government’s case against Collier featured the letters he sent to

Taylor containing inmates’ coded identifying information; a letter from another


                                           3
              Case: 14-12626    Date Filed: 06/21/2016    Page: 4 of 23


inmate, found in Collier’s prison cell, containing “two names with info” and

offering to “work something out” for “seven more”; records showing that, after the

scam got underway, Taylor began making relatively large (by prison standards)

deposits into Collier’s prison canteen account; and the testimony of several

Okaloosa inmates whose identifying information had been misappropriated in the

scheme. One of the inmates, Kevin Bartley, testified that Collier asked him about

filing a fraudulent tax return using his identifying information and “explain[ed] the

process” of filing a false return to him. Collier moved for judgment of acquittal at

the close of the prosecution’s case and again at the close of the evidence, both

times on the ground that there was insufficient evidence tying him to the

scam. Unsurprisingly, the district court denied both motions.

      The government’s case against Taylor was even stronger than its case

against Collier. In addition to the correspondence between the defendants, the

government showed how 76 of the fraudulent returns were traceable either to

internet protocol addresses affiliated with Taylor or to a red laptop seized from his

office. It also established that more than 80 fraudulent returns were filed using

TurboTax unique identifier numbers from the red laptop. In addition to all of that

evidence, Hall testified that Taylor had orchestrated the scheme and been the one

who prepared and filed the fraudulent returns from the laptop.




                                          4
              Case: 14-12626     Date Filed: 06/21/2016    Page: 5 of 23


      On cross-examination, Taylor tried to get Hall to testify that Taylor had been

out of town and away from the office and the red laptop during April of 2012. The

government objected, arguing that, because Taylor had not filed a notice of alibi,

he was prohibited from presenting that testimony because it was in the nature of an

alibi. Taylor argued that he was just trying to show that other people had access to

the laptop while he was out of the office, but the district court sustained the

government’s objection and prohibited Taylor from asking Hall any more

questions about Taylor’s absence from the office during the period covered by the

scheme. A similar issue arose later when Taylor sought to introduce testimony

from his cousin, Antonio, that he and Taylor had been on vacation and away from

the red laptop during some of the time when the scheme was ongoing. The

government again objected that the testimony was improper alibi testimony and the

district court again sustained the objection on that ground.

      The defendants sought to call some witnesses who, according to the

government, were at risk of incriminating themselves through their testimony. The

government informed the district court, for example, that Kingston Murphy, one of

the witnesses the defendants intended to call, had already given a statement to the

government admitting her involvement in the tax fraud scam. In explaining why

Murphy had not been prosecuted based on her statement, the government said it

was not “in the [business] of charging someone when pretty much th[e]


                                           5
              Case: 14-12626     Date Filed: 06/21/2016     Page: 6 of 23


predominant evidence [against them] is [their] own statement.” But, the

government continued, it was in the business of charging people based on

testimony they gave under oath, so there was a real chance that, if she testified

about the scheme, Murphy would expose herself to prosecution.

      The government also named Tammy Paulette, another potential defense

witness, as someone who might require advice about her Fifth Amendment rights

since there was some evidence implicating her in the scam. Specifically, the

government noted that a letter from Collier to Taylor had been addressed to

Paulette and mailed to her home, and her home address had been used on some of

the false returns filed in the scheme.

      The government went through the same process for more than half-a-dozen

other defense witnesses, identifying specific facts showing a reasonable likelihood

of self-incrimination if they were called to testify. Based on that evidence, it asked

the district court to advise those witnesses, outside the presence of the jury, of their

Fifth Amendment rights. The defendants argued that such warnings were

unnecessary, but the district court disagreed.

      On the fifth day of trial, before the jury entered the courtroom, the district

court called Paulette to the stand and fully advised her of her Fifth Amendment

rights. It then asked Paulette if she still wanted to testify and she replied that she

did. The jury was at that point brought into the courtroom, Taylor’s lawyer


                                           6
              Case: 14-12626    Date Filed: 06/21/2016   Page: 7 of 23


questioned Paulette about facts relating to the scam, and the government cross-

examined her. At no point during her testimony did Paulette invoke her Fifth

Amendment rights.

      After Paulette and two other witnesses (Hall and Antonio) testified for the

defendants, there was a lunch recess. Before the jury was called back into the

courtroom after that recess, the district court engaged in a colloquy with Murphy

similar to the one it had engaged in with Paulette.

      THE COURT: Ms. Murphy, I understand that you have been
      subpoenaed to come here and testify, and I want to talk to you about
      rights that you have. And, first, you have the right to remain silent,
      and anything that you do say can be used against you in court or in
      other proceedings.
      You have the right to consult an attorney before making any statement
      or answering any question, and you may have an attorney present with
      you during the questioning. You may have an attorney appointed by
      the U.S. magistrate or the Court to represent you if you cannot afford
      or otherwise obtain one.
      If you decide to answer questions now, with or without a lawyer, you
      still have the right to stop the questioning at any time, or to stop the
      questioning for the purpose of consulting a lawyer.

      However, you may waive the right to the advice of counsel, and your
      right to remain silent, and you may answer questions or make a
      statement without consulting a lawyer if you so desire. Do you
      understand those rights?
      THE WITNESS: Yes, sir.

      THE COURT: And are you willing to proceed now with questions
      and testimony?
      THE WITNESS: No, sir, I want to remain silent.

                                          7
              Case: 14-12626    Date Filed: 06/21/2016    Page: 8 of 23


At that point, the district court asked the parties whether there was any reason the

witness should not be dismissed. The parties said there was not, and the district

court dismissed Murphy from further testimony.

      The same day it was charged, the jury returned a verdict finding the

defendants guilty on all counts. The district court entered judgment on the verdict

and presentence investigation reports (PSRs) were prepared for each defendant.

Two features of the PSRs are significant to these appeals. First, in calculating each

defendant’s total offense level under the guidelines, the PSRs added two levels

because the crime involved “sophisticated means.” Second, in calculating

Collier’s total offense level under the guidelines, his PSR added four levels

because the crime involved 50 or more victims.

      Both defendants objected to the PSRs’ application of the “sophisticated

means” enhancement. Collier also objected to application of the four-level “50 or

more victims” enhancement and insisted that he was entitled to a four-level

reduction in his guidelines range because he had played only a “minimal role” in

the charged offenses. An addendum to the PSR for Collier responded that he was

not entitled to a “minimal role” reduction because he had played a substantial part

in the conspiracies.

      The district court adopted the PSRs for each defendant. It sentenced Taylor

to 264 months’ imprisonment and Collier to 164 months’ imprisonment.


                                          8
              Case: 14-12626     Date Filed: 06/21/2016     Page: 9 of 23


                                II.    DISCUSSION

      Taylor and Collier appeal their convictions and sentences on several

grounds, which we consider in turn.

                            A. Taylor’s Alibi Argument

      Taylor sought to present the testimony of Hall and Antonio that he was on

vacation for some of the time during which the scheme was taking place. The

district court sustained the government’s objection, which was not an abuse of

discretion because the excluded testimony was in the nature of an alibi and Taylor

had not timely notified the government of his intent to present an alibi defense.

Federal Rule of Criminal Procedure 12.1 provides that, when the government

requests that a defendant notify it of any alibi defense, a defendant who intends to

rely on one must, within 14 days of the request, give the government written notice

of “each specific place where the defendant claims to have been at the time of the

alleged offense,” as well as “the name, address, and telephone number of each alibi

witness on whom the defendant intends to rely.” Fed. R. Crim. Proc. 12.1(a). The

rule further provides that, “[i]f a party fails to comply with this rule, the court may

exclude the testimony of any undisclosed witness regarding the defendant’s alibi.”

Fed. R. Crim. Proc. 12.1(e). The government timely requested that Taylor notify it

of any intended alibi defenses, and he failed to do that.




                                           9
             Case: 14-12626     Date Filed: 06/21/2016   Page: 10 of 23


      Taylor argues that the excluded testimony “was simply a general denial of

criminality, not an alibi defense,” but his argument misapprehends the meaning of

the word “alibi” and the content of the excluded testimony. An alibi is “[a]

defense based on the physical impossibility of a defendant’s guilt by placing the

defendant in a location other than the scene of the crime at the relevant time.”

Alibi, BLACK’S LAW DICTIONARY (10th ed. 2014); see also United States v. White,

443 F.3d 582, 587 (7th Cir. 2006) (adopting that definition); Roper v. United

States, 403 F.2d 796, 798 (5th Cir. 1968) (“[T]he essence of alibi is the

impossibility of the defendant’s guilt based on his physical absence from the locus

of the crime.”). That is the nature of the excluded testimony here. It was offered

to show that Taylor did not participate in the scheme at certain times because he

was somewhere else at those times. Taylor admits that he “sought to introduce

testimony that he was out of town and could not have personally filed some of the

returns that were submitted in April, which is the peak of ‘tax season.’” That is not

a “general denial of criminality,” but an alibi pure and simple.

      Taylor cites Robinson v. State, 57 So. 3d 278 (Fla. 4th DCA 2011), in

support of his view that the excluded testimony was not in furtherance of an alibi,

but that case is readily distinguishable. In that case, a witness who was present at

the scene and time of the alleged crime testified that he did not see the defendant

there. That was not an alibi because it suggested only that the defendant was not


                                         10
             Case: 14-12626     Date Filed: 06/21/2016    Page: 11 of 23


observed by the witness at the crime scene at the relevant time; it did not purport to

establish that the defendant was in another particular location at the time.

      To the extent Taylor argues that excluding the testimony violates his Fifth or

Sixth Amendment rights, that argument is foreclosed by our decision in United

States v. Frazier, 387 F.3d 1244, 1271 (11th Cir. 2004) (en banc), where we

explained that “a district court may constitutionally preclude an accused from

calling an alibi witness if he has failed to disclose the witness, as required under

Rule 12.1 of the Federal Rules of Criminal Procedure.”

  B. Taylor and Collier’s Challenge to the District Court’s Advising Certain
                 Witnesses of Their Fifth Amendment Rights
      Both defendants argue that the district court violated their Fifth and Sixth

Amendment rights by informing some defense witnesses of their Fifth Amendment

rights before they testified. We have held that “[s]ubstantial [governmental]

interference with a defense witness’ free and unhampered choice to testify violates

[the] due process rights of the defendant.” Demps v. Wainwright, 805 F.2d 1426,

1433 (11th Cir. 1986). But a district court does not substantially interfere with a

witness’ choice to testify merely by instructing her about her rights and potential

liabilities — at least not where it has some basis for thinking the witness might

incriminate herself, and the instructions do no more than accurately state the law.

See, e.g., United States v. Nunn, 525 F.2d 958, 960 (5th Cir. 1976); United States



                                          11
               Case: 14-12626        Date Filed: 06/21/2016        Page: 12 of 23


v. Gloria, 494 F.2d 477, 484–85 (5th Cir. 1974); United States v. Wilcox, 450 F.2d

1131, 1139 (5th Cir. 1971). That’s all that happened here.

       Based on facts set forth by the government, the district court reasonably

concluded that some defense witnesses would be at risk of incriminating

themselves if called to testify. To ensure that they did not feel compelled to

incriminate themselves — or at least knew they could avoid the risk of doing so —

the district court gave them a succinct and accurate explanation of their rights. It

did not threaten, badger, or coerce them into refusing to testify. Cf. Webb v.

Texas, 409 U.S. 95, 93 S. Ct. 351 (1972) (finding violation of defendant’s Sixth

Amendment rights where district judge’s “threatening remarks, directed only at the

single witness for the defense, effectively drove that witness off the stand”).

Indeed, the court closed its remarks to the witnesses with a clear and careful

reminder that it was up to them whether to testify, and it is significant that Paulette

showed no reluctance to testify after the court explained her rights to her. What

the district court did in this case did not violate the defendants’ constitutional

rights. See Wilcox, 450 F.2d at 1139 (“Whether and to whatever extent it may be

the duty of the trial judge to caution a witness about his Fifth Amendment rights, a

careful one never hesitates.”). There was no abuse of discretion here. 1


       1
         Collier points out that the district court did not notify any government witnesses of their
Fifth Amendment rights, as though that is evidence of bias by the district court. It isn’t. No one
requested that any government witness be apprised of his right not to incriminate himself.
                                                12
             Case: 14-12626     Date Filed: 06/21/2016   Page: 13 of 23


 C. Taylor and Collier’s Argument That the District Court Should Not Have
                       Excused Murphy from Testifying
      Both defendants argue that the district court erred in excusing witness

Murphy from testifying after she invoked the Fifth Amendment, but they’re wrong.

The privilege against self-incrimination in the Fifth Amendment permits a person

to refuse to answer questions when there is a real and substantial risk that her

answers might incriminate her in future criminal proceedings. Minnesota v.

Murphy, 465 U.S. 420, 426, 104 S. Ct. 1136, 1141 (1984); Marchetti v. United

States, 390 U.S. 39, 53, 88 S. Ct. 697, 705 (1968). In deciding whether or how

much testimony to exclude under a Fifth Amendment privilege claim, a district

court must make a particularized inquiry, evaluating whether the privilege applies

with respect to each area that the questioning party wishes to explore. United

States v. Melchor Moreno, 536 F.2d 1042, 1049 (5th Cir. 1976). Where parts of a

witness’ testimony would be material and not incriminating, the defendant must be

allowed to call the witness, who should be allowed to invoke the privilege “[o]nly

as to genuinely threatening questions.” Id. If, on the other hand, the district court

reasonably finds that the witness could legitimately refuse to answer essentially all

relevant questions, she may be excused from testifying altogether. United States v.

Goodwin, 625 F.2d 693, 701 (5th Cir. 1980). Thus, we have upheld a district

court’s decision to honor a witness’ blanket invocation of Fifth Amendment

privilege where court had “sufficient, uncontested evidence before it [from] which

                                          13
             Case: 14-12626     Date Filed: 06/21/2016    Page: 14 of 23


to find that [the witness] could plausibly fear that his answers [to the defendant’s

material questions] could lead to a charge of perjury.” United States v. Perez, 661

F.3d 568, 580 (11th Cir. 2011).

      Murphy was the only witness the defense called who invoked her right not to

give self-incriminating testimony. Before advising Murphy of her right to do so,

the district court made a particularized inquiry into whether there was a real and

substantial risk that her answers to the questions the defendants sought to ask her

could incriminate her in future proceedings. At the outset of that inquiry, the court

asked the defendants whether “there [was] a possibility” that witnesses, including

Murphy, would incriminate themselves. Taylor’s attorney responded by

acknowledging that “There is. There is.” She explained that she wanted to

question Murphy because “her name is on documents” integral to the conspiracy,

and because certain evidence linked her to fraudulent returns that were relevant to

the case. Collier’s attorney told the district court that she expected that “Murphy’s

testimony would not be any different than what she’[d] already indicated [in her

statement to the government admitting to having participated in the conspiracy],

what her involvement was with this scheme as it were.” Near the close of its

inquiry, the district court asked Taylor’s attorney: “So you want to question these

people[, including Murphy,] about their involvement in an alleged fraudulent

income tax refund scheme?” Taylor’s attorney responded straightforwardly that


                                          14
             Case: 14-12626     Date Filed: 06/21/2016   Page: 15 of 23


she did. At no point during the discussion did either defense attorney specify a

single question she wanted to ask Murphy that did not go directly to Murphy’s

participation in the charged conspiracy.

      Murphy’s out-of-court statement to the government provided “sufficient,

uncontested evidence” from which the district court concluded that there was a real

and substantial risk that Murphy’s answers to the defendants’ questions would

incriminate her. The district court properly decided that Murphy could

legitimately assert the Fifth Amendment privilege in response to essentially all of

the questions she would be asked, meaning it was within its discretion to excuse

Murphy entirely from testifying. Besides, defense counsel not only failed to object

to dismissing Murphy but also stated there was no reason not to do so.

               D. Collier’s Sufficiency of the Evidence Arguments

      Collier asserts that, because the government did not introduce evidence

showing that he knew how Taylor would use the stolen identifying information, the

district court should have granted his motions for a judgment of acquittal on all

counts. But the government did introduce evidence that Collier knew and intended

that Taylor would use the stolen identifying information to electronically file

fraudulent tax returns. For example, Bartley (an inmate at Okaloosa) testified that

Collier asked him about filing a false tax return using his identifying information,

and that Collier “explain[ed] the process” of filing the false return. And IRS


                                           15
             Case: 14-12626     Date Filed: 06/21/2016   Page: 16 of 23


Special Agent Chris Pekerol testified that Taylor started depositing money in

Collier’s prison canteen account after Collier began supplying him with identifying

information, which is significant because “[e]vidence that a defendant personally

profited from a fraud may provide circumstantial evidence of [his] intent to

participate in that fraud.” United States v. Naranjo, 634 F.3d 1198, 1207 (11th Cir.

2011). The evidence was sufficient to allow the jury to reasonably find that Collier

knew the essential object and means of the tax fraud scheme.

      Collier also contends that the government failed to prove that he, Taylor, and

Hall were part of a single conspiracy. He argues that, because the government

never showed that he conspired with Hall, and because it never linked him to any

of the returns filed using identifying information from inmates in prisons other

than the one in Okaloosa County, it should have charged at least two separate

conspiracies: one between Taylor and him, and one between Taylor and Hall. But

“[i]t is irrelevant that particular conspirators may not have known other

conspirators or may not have participated in every stage of the conspiracy; all that

the government must prove is an agreement or common purpose to violate the law

and intentional joining in this goal by co-conspirators.” United States v. Edouard,

485 F.3d 1324, 1347 (11th Cir. 2007). The record included evidence from which

the jury could reasonably conclude that Collier had the same purpose as Taylor and

Hall: to defraud the government by electronically filing fraudulent tax returns


                                         16
               Case: 14-12626        Date Filed: 06/21/2016       Page: 17 of 23


using ill-gotten identifying information. That shared purpose, and Collier’s

agreement with the scheme’s basic design, are enough to establish a single

conspiracy among Collier, Taylor, and Hall. See United States v. Catchings, 922

F.2d 777, 781 (11th Cir. 1991).

       And that is so regardless of whether Collier knew that Hall was involved in

the scheme, and regardless of whether he knew all the details of how the returns

would be filed. As we have said, a defendant may be treated as a participant in a

single conspiracy even if he “did not know all the details of the conspiracy, and

played only a minor role; the defendant need only have known the essential

purpose of the conspiracy and have acted to further it.” Id. Because the evidence

permitted the jury to reasonably find that Collier knew the essential purpose of the

tax fraud scheme in which Taylor and Hall participated, and to find that Collier

acted to further that purpose, the government was not required to charge more than

one conspiracy.

             E. Taylor’s “Sophisticated Means” Sentencing Challenge

       Next, Taylor contends that, in calculating his sentencing range under the

advisory guidelines,2 the district court wrongly applied the two-level “sophisticated

means” enhancement in U.S.S.G. § 2B1.1(b)(10)(C). That enhancement applies

only when an offense involves “especially complex or especially intricate offense

       2
         All references to the guidelines in this opinion are to the 2014 version of them, which
was the version applied without objection at sentencing.
                                                17
             Case: 14-12626     Date Filed: 06/21/2016    Page: 18 of 23


conduct.” U.S.S.G. § 2B1.1, cmt. 9(B). To illustrate, commentary explains that a

telemarketing scam involves “sophisticated means” if the main office is located in

a different jurisdiction than the soliciting operations. Id. And we have affirmed a

district court’s application of the sophisticated means enhancement where the

defendant used non-existent companies and other people’s addresses to circumvent

a company’s discount and shipping policies. United States v. Robertson, 493 F.3d

1322, 1331–32 (11th Cir. 2007).

      Taylor’s conduct was substantially more complicated than that. Among

other things, he: (1) collaborated with Collier in encoding stolen identifying

information in fabricated case citations to conceal it from prison authorities; (2)

collaborated with Hall to form a fraudulent LLC for the sole purpose of stealing

more identifying information; (3) held himself out as the proprietor of another

fraudulent company for the purpose of stealing yet more identifying information;

and (4) used prepaid debit cards to transfer unearned tax refunds to himself. That

is more than enough for application of the sophisticated means enhancement.

                        F. Collier’s Sentencing Arguments

      Finally, Collier contends that the district court made numerous errors in

calculating his range under the advisory guidelines. First, he argues that the

district court erred in applying the sophisticated means enhancement to him. The

Robertson case illustrates why it would have been error for the district court not to


                                          18
             Case: 14-12626     Date Filed: 06/21/2016    Page: 19 of 23


apply that enhancement. In our Robertson decision, we affirmed a district court’s

application of the sophisticated means enhancement where the defendant simply

used the names of nonexistent businesses and other people’s addresses to

circumvent a company’s policy of not shipping products to customers whose

accounts were more than 30 days in arrears. Id. at 1331–32. Because Collier’s

conduct — using fake case citations to sneak identifying information past prison

mail screeners and sending it to Taylor using Taylor’s various aliases — was at

least as sophisticated as the conduct in Robertson, the district court properly

applied the sophisticated means enhancement here.

      Collier’s next argument is that the district court should not have applied a

four-level enhancement under U.S.S.G. § 2B1.1(b)(2), which covers offenses that

“involved 50 or more victims.” When, as here, a crime involves “means of

identification,” the class of “victims” includes “any person who sustained any part

of the actual loss” from an offense, “any individual who sustained bodily injury as

a result of the offense,” and “anyone whose identity is “used unlawfully or without

authority.” See U.S.S.G. § 2B1.1 cmt. n. 1, 4(E). We have held that a person’s

identity is not “used unlawfully or without authority” if it is merely possessed,

transferred, or sold unlawfully, and for purposes of § 2B1.1, unlawful or

unauthorized use requires “actual use” for an illicit purpose. See United States v.

Hall, 704 F.3d 1317, 1323 (11th Cir. 2013).


                                          19
             Case: 14-12626      Date Filed: 06/21/2016    Page: 20 of 23


      The conspiracy in this case affected at least 61 victims. Collier, however, is

not necessarily accountable for all of them, at least for sentencing purposes. A

participant in a conspiracy is accountable at sentencing for his own acts and

omissions in furtherance of the conspiracy, U.S.S.G. § 1B1.3(a)(1)(A), and also for

his co-conspirators’ acts and omissions that were “reasonably foreseeable” and

done “in furtherance of the jointly undertaken criminal activity,” id.

§ 1B1.3(a)(1)(B); see United States v. Baldwin, 774 F.3d 711, 730 (11th Cir.

2014). Thus, before attributing a co-conspirator’s conduct to a defendant at

sentencing, the court must “determine the scope of criminal activity the defendant

agreed to jointly undertake, and then consider all reasonably foreseeable acts and

omissions of others in the jointly undertaken criminal activity.” United States v.

McCrimmon, 362 F.3d 725, 731 (11th Cir. 2004); see U.S.S.G. § 1B1.3, cmt. n. 2.

To do that, the court must make individualized findings, based on reliable

evidence, about: (1) the scope of the defendant’s agreement with the co-

conspirator; and (2) the foreseeability of the co-conspirator’s conduct. See United

States v. Isaacson, 752 F.3d 1291, 1305 (11th Cir. 2014). Findings about the scope

of the conspiracy as a whole are not sufficient for that purpose because, while a co-

conspirator is often criminally liable for all of the acts done in furtherance of a

conspiracy, “[t]he limits of sentencing accountability are not coextensive with the

scope of criminal liability.” United States v. Hunter, 323 F.3d 1314, 1319 (11th


                                           20
             Case: 14-12626      Date Filed: 06/21/2016    Page: 21 of 23


Cir. 2003). Put differently, “the defendant’s sentence can only be enhanced by

those reasonably foreseeable losses caused by co-conspirators acting in furtherance

of the part of the conspiracy in which the defendant agreed to participate.”

Isaacson, 752 F.3d at 1305.

      In light of those principles, we have no trouble concluding that the district

court misapplied the guidelines in applying the “50 or more victims” enhancement

in § 2B1.1(b)(2) to Collier. For starters, the record establishes that there are just

seven “victims” of Collier’s own conduct. That is because, even though he stole

identifying information from dozens of inmates, Taylor only filed seven fraudulent

returns using the identifying information Collier supplied. The government

admitted as much at sentencing. As a result, the only basis for applying the 50-or-

more-victims enhancement to Collier would be if he was vicariously accountable

for most of the returns Taylor filed using identifying information from other

sources. Attributing Taylor’s conduct to Collier requires individualized findings

about the scope of Collier’s agreement with Taylor, and about the foreseeability of

Taylor’s conduct. The district court did not make those findings. Instead, it

appears to have sentenced Collier based on the PSR, which itself considered only

the conspiracy as a whole. That was error and, because there is nothing in the

record from which we may infer that the error was harmless, we must vacate and

remand Collier’s case for resentencing. See United States v. Keene, 470 F.3d


                                           21
             Case: 14-12626     Date Filed: 06/21/2016    Page: 22 of 23


1347, 1348–50 (11th Cir. 2006). We do not say whether the “50 or more victims”

enhancement in § 2B1.1(b)(2) should apply to Collier at resentencing; only that, in

determining whether to apply it, the district court must properly make the

individualized findings required by § 1B1.3(a)(1)(B).

      Collier’s last guidelines argument is that the district court should have

reduced his total offense level because he was only a minimal or minor participant

in the scheme. See U.S.S.G. §§ 3B1.2(a) (providing that, if defendant is a minimal

participant, court should reduce his total offense level by four); 3B1.2(b)

(providing that, if defendant is a minor participant, court should reduce his total

offense level by two). Whether he is right about that depends on how his role in

the scheme compares to “the relevant conduct for which [he] has been held

accountable at sentencing” as well as his “role as compared to that of other

participants in [his] relevant conduct.” United States v. Rodriguez De Varon, 175

F.3d 930, 940 (11th Cir. 1999) (en banc). At sentencing in this case, the district

court failed to consider Collier’s role in the scheme, meaning it cannot have

properly decided whether he was entitled to a minor or minimal participant

reduction under the guidelines. On remand, the district court should do so and then

decide about the minor or minimal role reductions. Id. It need not state or set out

the specific facts that ultimately cause it to apply or not apply the reductions, see

id., although that is usually the better practice, see United States v. West, 898 F.2d


                                          22
              Case: 14-12626   Date Filed: 06/21/2016   Page: 23 of 23


1493, 1503–04 (11th Cir. 1990). What is important is that the district court take

care to ascertain and compare the scope of Collier’s conduct in the scheme and the

scope of the conduct for which he is properly accountable under U.S.S.G.

§ 1B1.3(a).

      Versiah Taylor’s conviction and sentence are AFFIRMED. Tracy Collier’s

conviction is AFFIRMED, his sentence is VACATED, and his case is

REMANDED to the district court for resentencing consistent with this opinion.




                                         23